DETAILED ACTION
This action is in response to communication filed on 2/12/2021.
 	Claims 1-3, 5-10, 12-17 and 19-20 are pending.
Claims 1, 8, and 15 have been amended.
Claims 4, 11, and 18 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 2/12/2021, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bennett et al.  (US 2006/0220830) in view of Carmody et al. (US 20070155423) in view of Pristas et al. (US 2007/0253361) in view of Karp (US 2003/0196115).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021, 2/12/2021, 3/10/2021, 4/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al.  (US 2006/0220830) in view of Carmody et al. (US 20070155423) in view of Pristas et al. (US 2007/0253361) in view of Karp (US 2003/0196115).

Regarding claim 1, Bennett discloses a system comprising: 
	a plurality of security devices, located at a premises, configured to output first data (see Bennett; [0014, 0018]; the system 300 of FIG. 3 can be used in a home security method, as illustrated in the flow chart of FIG. 5. This method comprises the steps of sending a signal from the home security controller 310 to the home security application 355 to indicate that a sensor 325 has been triggered (step 510) and using the home security application 355 to activate an alarm in response to the signal (step 520).  Further, the controller 310 comprises sensors 325 and alerting devices 327 to perform home security functions and device control means 330 to control the operation of devices coupled with the controller 310 in the customer premises 305)
a plurality of home automation devices, located at the premises, configured to output second data (see Bennett; [0017]; the system 300 of FIG. 3 can be used in a home automation method, as illustrated in the flow chart of FIG. 4. As shown in FIG. 4, this method comprises the steps of sending a command to the home automation controller 310 from the home automation application 355 to control an operation of a load coupled with the home automation controller 310 (step 410) and then using the home automation controller 310 to control the operation of the load in response to the command from the application 355 (step 420).  For example, the application 355 can be programmed to turn on lights in the customer premises 305 at a specific time using the device control means 330); and
a gateway device located at the premises (see Bennett; [0012]; as shown in FIG. 2, a home automation and security controller 210 in a customer premises 220 is coupled with a remotely-located central control facility 230 using a continuous connectivity access line 240) configured to: 
receive, at least a portion of the first data from at least one first data from at least one security device of the plurality of security devices (see Bennett; 0018]; the system 300 of FIG. 3 can be used in a home security method, as illustrated in the flow chart of FIG. 5. This method comprises the steps of sending a signal from the home security controller 310 to the home security application 355 to indicate that a sensor 325 has been triggered (step 510) and using the home security application 355 to activate an alarm in response to the signal (step 520),
receive, at least a portion of second data from at least one home automation device of the plurality of home automation devices (see Bennett; [0017]; the system 300 of FIG. 3 can be used in a home automation method, as illustrated in the flow chart of FIG. 4. As shown in FIG. 4, this method comprises the steps of sending a command to the home automation controller 310 from the home automation application 355 to control an operation of a load coupled with the home automation controller 310 (step 410) and then using the home automation controller 310 to control the operation of the load in response to the command from the application 355 (step 420)), and
send, to a server located external to the premises, at least one of an indication of the at least a portion of the first data or an indication of the at least a portion of the second data (see Bennett; [0015]; the gateway 345 is coupled with a home automation and security server 350, which comprises a home automation and security application 355, through a data network 360, where the home automation and security server 350 receive security or home automation data).
	However, the prior art do not explicitly disclose the following:
receive, via a first communication channel associated with a first frequency band of a plurality of frequency bands via which the gateway computer device is configured to communicate; and receive, via a second communication channel associated with a second frequency band of the plurality of frequency bands via which the gateway computer device is configured to communicate, wherein the second frequency band is different than the first frequency band.
Carmody in the field of the same endeavor discloses techniques for integrating multiple communication systems including multiple wireless communication protocols into a single system.  In particular, Carmody teaches the following:
receive, via a first communication channel associated with a first frequency band of a plurality of frequency bands via which the gateway computer device is configured to communicate; and receive, via a second communication channel associated with a second frequency band of the plurality of frequency bands via which the gateway computer device is configured to communicate, wherein the second frequency band is different than the first frequency band (see Carmody; [0027, 0030-0034];   these network radios communicate using a plurality of protocols, including at least first and second wireless communication protocols. As shown in FIG. 3, the device 200 is adapted to enable data transfer using one of the several noted protocols including, for example, Bluetooth, Blackberry, ZigBee, XYR-5000 or other protocols for wireless networks for secure industrial applications (WNSIA). Other protocols are noted at 206. Meanwhile, the device 200 is also adapted to provide, as separate functions 210, a second wireless protocol such as those noted at 210. The specific protocols listed at 206 and 210 are merely illustrative.  Specifically, network A is a ZigBee protocol network, while network B is a Bluetooth network)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Carmody.  One would have been motivated because security may be provided by filtering received messages in accordance with protocols for the network to which such commands are addressed. This may be so for messages communicated within one network as well as for messages addressed from one network to a second network (see Carmody; [0033]).
However, the prior art does not explicitly disclose the following:
wherein the first frequency band is associated with the plurality of security devices, and wherein the second frequency band is associated with the plurality of home automation devices.
Pristas in the field of the same endeavor discloses techniques for a communication network defines a definite purpose channel group that carries signals for definite purpose system devices.  In particular, Pristas teaches the following:
wherein the first frequency band is associated with the plurality of security devices, and wherein the second frequency band is associated with the plurality of home automation devices (see Pristas; [0016-0017]; as shown in FIG. 2, channels 200 are allocated within each band, with definite purpose channels 202 dedicated to carrying signals related to operation of a definite purpose system and public channels 204 dedicated to carrying signals from user devices. The definite purpose channels 202 and the public channels 204 are kept distinct from each other by, for example, allocating one or more narrow channels in a given band as the public channels 204.  Further, signals directed to actual definite purpose system applications (e.g., cabin control, security, etc.) are carried in definite purpose channels 202 associated with one band (the 2.4 Ghz band 206 in this example), while signals used for multimedia and entertainment are carried in definite purpose channels 202 on a separate band (the 5.8 GHz band 208 in this example)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Pristas in order to incorporate techniques for a communication network defines a definite purpose channel group that carries signals for definite purpose system devices.  In particular, Pristas teaches that the definite purpose channel 202 is associated with system control security and it would have been apparent to one of ordinary skill that the various beneficial features of the references may allow for a simple substitution of the public channel for the home automation communication as taught by Bennett.  One would have been motivated because the inventive channel allocation can be applied to any environment where devices associated with a definite purpose system (e.g., aircraft controls/sensors, building management devices, train controls, etc.) and systems and devices used by people (e.g., wireless PDAs, phones, computers, pagers, etc.) may be used at the same time without the signals from the two types of devices interfering with each other (see Pristas; [0013]).
However, the prior art does not explicitly disclose the following:
wherein the plurality of security devices comprise at least a portion of a first subnetwork at the premises;
wherein the plurality of home automation devices comprise at least a portion of a second subnetwork at the premises, distinct from the first subnetwork.
Karp in the field of the same endeavor discloses the following:
wherein the plurality of security devices comprise at least a portion of a first subnetwork at the premises (see Karp; [0036]; home wireless computing devices 114 and 116 are assigned home IP addresses 604 and 606, respectively);
wherein the plurality of home automation devices comprise at least a portion of a second subnetwork at the premises, distinct from the first subnetwork (see Karp; [0036, 0037]; visitor wireless computing device 250 is assigned a visitor IP address 602.  It will be noted that the visitor IP address 602 is distinguished from home IP addresses 604 and 606 via the second digit (650 and 655) of the IP addresses 602, 604 and 606.  Furthermore, it will be recognized that access to resources on the network 102 can be controlled/restricted by setting permissions for IP addresses. For example, a permission could be set that would allow IP addresses wherein the second number is "102" to access only the Internet 104 via the network 102. Similarly, permissions could be set that would allow IP addresses wherein the second number is "100" to have full access to all resources on the network 102, including, but not limited to, the Internet 104); 
Therefore, it would have been obvious to the person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Karp in order to incorporate techniques for dividing a network into subnets.  One would have been motivated because dividing a network into subnets is useful for both security and performance reasons (see Karp; [0018]).  IP networks may be divided using a subnet mask. Subnetting enables the network administrator to further divide the host part of the address into two or more subnets.  Therefore, by dividing the network in subnetworks and assigning  home devices 114 and 116 since they are “secured device” (read as the “security devices”) on home network 100 as  and assigning the visitor device 250 since they are “unsecured device” (read as the “automation devices”) on the visitor network 102 would improve security and performance by isolating the traffic of the devices. 

Regarding claim 2, Bennett-Carmody-Pristas-Karp discloses the system of claim 1, wherein the first frequency band comprises at least one of 319.5 MHz, 908 MHz or 345 MHz (see Carmody; [0032]; ZigBee operating in the 908 range MHz); and
	wherein the second frequency band comprises at lest one of 319.5 MHz, 908 MHz, or 345 MHz (see Carmody; [0032]; Bluetooth operating in 319.5 MHz range). 

Regarding claim 3, Bennett-Carmody-Pristas-Karp discloses the system of claim 1, 
wherein the plurality of security devices comprises at least one of a door sensor, a window sensor, a motion sensor, or a smoke detector sensor (see Bennet; [0018]; if the sensor 325 detects that a window has been opened in the customer premises, the controller 310 would generate a message describing the event and send the message to the application 355); and 
wherein the plurality of home automation devices comprises at least one of a camera device, lighting control device, a door locking device, or a thermostat device (see Carmody; [0041]; the gateway node 130 may communicate wirelessly with one or more infrastructure nodes (I-nodes) shown 132 that, in turn may communicate with cameras 134 and/or sensors 136).

Regarding claim 21, Bennett-Carmody-Pristas-Karp discloses the system of claim 1, wherein the gateway computing device is further configured to enable at least one of the first subnetwork or the second subnetwork (see Karp; [0042]; generating the visitor and home encryption key for the visitor and home network).

Regarding claim(s) 8-10 and 15-17, do(es) not teach or further define over the limitation in claim(s) 1-3 respectively.  Therefore claim(s) 8-10 and 15-17 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-3 respectively.

Claim 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al.  (US 2006/0220830) in view of Carmody et al. (US 20070155423) in view of Karp (US 2003/0196115) in view of Wimsatt (US 2004/0260427).

Regarding claim 5, Bennett-Carmody-Pristas-Karp discloses the invention substantially, however the prior art does not explicitly disclose the system of claim 1, wherein the gateway device comprises a touchscreen configured to output at least one of the indication of the first data or the indication of the second data.
Wimsatt in the field of the same endeavor discloses technique for implementing a contextual user interface for home automation systems.  In particular, Wimsatt teaches the following:
wherein the gateway device comprises a touchscreen configured to output at least one of the indication of the first data or the indication of the second data (see Wimsatt; [0012, 0035]; a home automation and control architecture having a contextually relevant user interface. The user interface is generated on one of a plurality of control units located throughout a controlled environment such as a home or office building. Each user interface comprises mechanisms for presenting information (e.g., a visual display, audio output systems and the like) as well as mechanisms for receiving user input (e.g., touch screen).  Further,   as a particular example, the Companion.TM. 6 and Companion.TM. touch-screen interface units are suitable implementations for control panels 101. These devices implement a touch-screen graphical user interface and are compact flat screen devices that are readily wall mounted). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Wimsatt in order to incorporate technique for implementing a contextual user interface for home automation system.  One would have been motivated because a need exists for a home automation and control architecture that is easy to install, easy to use, and at the same time flexible and extensible to accommodate new devices and new functionality (see Wimsatt; [0011]).

Regarding claim 6, Bennett-Carmody-Pristas-Karp-Wimsatt discloses the system of claim 5, wherein the touchscreen is configured to selectively output: 
a first user interface configured to enable control of functionality associated with the plurality of the security devices, and a second user interface configured to enable control of functionality associated with the plurality of home automation devices (see Wimsatt; [0062]; FIGs 4A; shows a "home" screen that would be, for example, the normal state of a control panel 101 from which other control functionality can be reached.  The exemplary home screen includes a thermostat display indicating room temperature and/or outside temperature and the home screen also includes a display of the security system status). 

Regarding claim 7, Bennett-Carmody-Pristas-Karp-Wimsatt discloses the system of claim 1, 
wherein the first data indicates a state change the at least one security device; and wherein the second data indicates a state change of the at least one home automation device (see Wimsatt; [0062]; FIGs 4A; shows a "home" screen that would be, for example, the normal state of a control panel 101 from which other control functionality can be reached.  The exemplary home screen includes a thermostat display indicating room temperature and/or outside temperature either of which may be measured by the control panel 101 itself, or be obtained from a remote device or other control panel 101.  The security system status includes various control buttons labeled "day", "night", "away" and "vacation" that are used to transition to other screens used to program and operate the security system).

Regarding claim(s) 12-14 and 19-20, do(es) not teach or further define over the limitation in claim(s) 5-7 respectively.  Therefore claim(s) 12-14 and 19-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 5-7 respectively.

Conclusion
For the reason above, claims 1-3, 5-10, 12-17 and 19-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456